MOSK, J.
I dissent.
At a time when local government is desperately in need of revenue, the majority disapprove the assessment of the county assessor and the review thereof by the county board of supervisors, and improvidently *96award to the United States Borax and Chemical Corporation (Borax) a bountiful windfall of $294,033.61, plus interest. This sum must be paid out of county resources. In order to reach their result, the majority apply an unreasonably narrow interpretation of Revenue and Taxation Code section 4831, subdivision (a); in doing so they overlook both the long accepted presumption that an assessment is valid (Western Union Tel. Co. v. Los Angeles (1911) 160 Cal. 124, 127 [116 P. 564]; County of Ventura v. Channel Islands State Bank (1967) 251 Cal.App.2d 240, 245 [59 Cal.Rptr. 404]), and the universal rule that deviations are to be viewed “with a hostile eye.” (Oklahoma Tax Comm’n v. U.S. (1943) 319 U.S. 598, 612 [87 L.Ed. 1612, 1621, 63 S.Ct. 1284], Murphy, J., dis.)
With constant repetition the majority maintain that there was no “clerical error,” within the meaning of Revenue and Taxation Code section 4831, and it is apparent from their opinion that they equate a clerical error with inexact mathematical computation. But the statute is not so limited in effect. Legislative words are not inert; they derive vitality from their purpose, particularly in the field of revenue taxation which provides nourishment for the very existence of government.
In addition to covering clerical errors, the statute provides that “When it can be ascertained from. . . the roll or any papers in the assessor’s office what was intended, or what should have been assessed, defects in description or form, or clerical errors. . . or other errors of the assessor not involving the exercise of judgment as to value which result in the entry on the roll of assessed values other than those intended by the assessor. . . may be corrected... at any time. . . prior to the expiration of four years .... ” (Italics added.)
Thus we are not concerned here with merely a purported clerical error or mathematical miscalculation. The issue is whether it can be ascertained from any papers in the assessor’s office what was intended and what should have been assessed. There is no question that the correction was made prior to the expiration of four years.
In 1974 Leon Moynier, new as the principal appraiser in the Kern County Assessor’s office, undertook for his first time the assessment of mineral interests at Boron owned by Borax. For prior years the valuation had been made by his predecessor, Robert Campbell-Taylor.
*97Moynier prepared a worksheet, dated May 15, 1974, determining the valuation of the Borax mineral interests to be $34,861,000, and the sum of $3,475,000 to be allocated for replacement capital for the maintenance of the plant and equipment for the years 1974-1977 and no replacement capital allowance after 1977. This was obviously a paper in the assessor’s office within the meaning of section 4831.
Borax submitted to Moynier its own worksheet, which reduced the value of the mineral interests by approximately one-third to $22,480,000, established the replacement capital at $3,776,000 and provided $3,776,000 per year for the remaining life of the property extending to the year 2003. Moynier submitted tax bills to Borax based entirely on the Borax self-serving figures. This, it subsequently developed, was in error.
Moynier testified he was unaware that the Borax-prepared valuation was substantially below the valuations for prior years; manifestly Borax was well aware of that fact when it submitted the lower figures to the new principal appraiser. The following February—well within the statutory limitation of four years—Campbell-Taylor observed the vast discrepancy between the 1974 valuation of Borax mineral interests and valuations of previous years. He called this to the attention of Moynier and a correction was made on the assessment roll to reflect a full fair market value of $34,292,800. This resulted in a tax bill revised upward by $294,033.61, which Borax paid under protest.
At the hearing before the Kern County Board of Supervisors, pursuant to section 4836, Moynier testified he was unaware, prior to being so advised by Campbell-Taylor, that the Borax figures were inconsistent with higher valuation figures for the previous years, as shown in the assessor’s office records. He testified he had intended to increase the capital replacement figure as reflected in his original worksheet and that he did not intend to allow for any capital replacement after 1977. On the basis of that testimony and the original worksheet, the board upheld the corrected assessment. This was a proper exercise of its discretion and as provided in section 4836 “the matter is final.”
From the foregoing I find circumstances that fit within the perimeter of section 4831. The original Moynier worksheet of May 15, 1974, comprises “papers in the assessor’s office.” The submission to the auditor of assessment figures substantially lower than those of previous years, unknown to Moynier but known to Borax, constituted “other er*98rors of the assessor” and resulted in the entry of “values other than those intended by the assessor.” The additional tax was a correction made “prior to the expiration of four years after the making of the assessment.”
The foregoing alone was sufficient to sustain the assessor and the board of supervisors, and to require a reversal of the judgment to the contrary. In addition, moreover, there was a serious error committed at trial. The court improperly, and prejudicially, imposed strict limitations on the introduction of parol evidence. Section 4831 refers to ascertaining “what was intended, or what should have been assessed.” Since it is obvious that intent is subjective, testimony by Moynier as to his intent should have been admitted. Cases holding to the contrary relied upon by Borax involved mere mathematical errors. This is true of Southwest Land Co. v. Los Angeles County (1920) 46 Cal.App. 9 [188 P. 575], and of Pasadena University v. Los Angeles Co. (1923) 190 Cal. 786, 793 [214 P. 868] and County of San Luis Obispo v. White (1891) 91 Cal. 432, 439 [24 P. 864, 27 P. 756],
Of equal importance to the foregoing statutory interpretation issue is the serious policy question in this case. Shall a giant mining industry escape its proper share of taxation, not only on the present bases but on figures running until the year 2003, on a mere technical error for the correction of which the statute was obviously designed? The answer should be in the negative. Devices that provide an undeserved bonanza to one taxpayer will “always create inequities. Those not exempted must, in the end, bear an additional burden or pay more than their share.” (Pollock v. Farmers’ Loan & Trust Co. (1895) 157 U.S. 429, 595 [39 L.Ed. 759, 824, 15 S.Ct. 673], Field, J., cone.) Such is the fate of Kern County taxpayers under the majority opinion.
I would reverse the judgment.
Newman, J., concurred.